                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION
BRAD ALLEN DUNN, #1988053                       §
VS.                                             §               CIVIL ACTION NO. 2:18cv403
DIRECTOR, TDCJ-CID                              §
                                    ORDER OF DISMISSAL

       Petitioner Brad Allen Dunn, a prisoner confined at the Michael Unit within the Texas

Department of Criminal Justice proceeding pro se, filed this petition for writ of habeas corpus

under 28 U.S.C. § 2254 challenging his Harrison County conviction and sentence. The cause of

action was referred to United States Magistrate Judge Roy S. Payne for findings of fact,

conclusions of law, and recommendations for the disposition of the petition.

       On May 2, 2021, Judge Payne issued a Report, (Dkt. #26), recommending that

Petitioner’s section 2254 habeas petition be denied and that the case be dismissed with prejudice.

It also recommended that Petitioner be denied a certificate of appealability sua sponte. A copy

of this Report was sent to Petitioner at his address. Petitioner has filed timely objections, (Dkt.

#37). Petitioner’s objections include hundreds of pages of exhibits which serve only to

underscore the correctness of the Report and Recommendation. These objections lack merit.

       The Court has conducted a careful de novo review of the record and the Magistrate

Judge’s proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall

“make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.”).          Upon such de novo review,

the Court has determined that the Report of the United States Magistrate Judge is correct

and Petitioner’s objections are without merit. Accordingly, it is



                                                1
    .   ORDERED that the Report and Recommendation of the United States Magistrate Judge, (Dkt.

#26), is ADOPTED as the opinion of the Court. Petitioner’s objections, (Dkt. #37), are OVERRULED.

        It is also ORDERED that Petitioner’s federal habeas petition is DENIED. The above-styled civil

action is hereby DISMISSED WITH PREJUDICE. Petitioner is also DENIED a certificate of

appealability sua sponte. Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

        So ORDERED and SIGNED this 2nd day of June, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
